TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00042-CR


Curtis Lamont Williams, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 00-813-K277, HONORABLE BURT CARNES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Curtis Lamont Williams seeks to appeal from a judgment of conviction for aggravated
assault.  The trial court has certified, and the record confirms, that he waived his right of appeal.  The
appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 25.2(d).


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Jurisdiction
Filed:   March 11, 2004
Do Not Publish